Exhibit 10.1

 

Non-Employee Director Compensation Policy

 

Penn National Gaming, Inc. (the “Company”) pays director’s fees to each director
who is not an employee of the Company.  Each non-employee director receives an
annual retainer fee of $50,000.  Members of the Audit Committee and Compensation
Committee each receive an annual retainer fee of $10,000 and $5,000,
respectively.  Non-employee directors do not receive a separate retainer fee for
membership on the Nominating or Compliance Committees.  Retainer fees are paid
in twelve monthly installments throughout the year.  Non-employee directors are
also reimbursed for out-of-pocket expenses in connection with their attendance
in person at Board and Committee meetings.  In addition, each non-employee
director receives an annual grant of options to purchase 30,000 shares of Common
Stock of the Company.  The exercise price of the options granted to non-employee
directors is equal to the fair market value of the Company’s Common Stock on the
date of the grant.  The options vest one quarter on the first anniversary of the
date of grant and one quarter on each succeeding anniversary.

 

--------------------------------------------------------------------------------

 